Citation Nr: 1411613	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.  He served in the Republic of Vietnam and is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for a rating in excess of 30 percent for PTSD.  In July 2011, the RO awarded a 50 percent rating for PTSD, effective the date of receipt of the Veteran's claim.  This did not satisfy the Veteran's appeal.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In November 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the paper claims file.  In January 2013 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is associated with the Virtual VA file.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.  

The Veteran was afforded a VA examination in October 2010.  At the January 2013 hearing, the Veteran specifically testified that there has been a worsening of his PTSD symptoms since the October 2010 examination.  The Veteran reported increasing sleep disturbance, worsening memory, and an inability to establish or maintain personal relationships.  As the evidence shows that the Veteran's PTSD may be of a greater severity than the October 2010 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

The Veteran's treatment records from the Wichita, Kansas, VA Medical Center (VAMC) dated through May 14, 2012, are of record within both the paper and electronic claims files.  On remand, relevant ongoing VA medical records should be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's PTSD from May 14, 2012, from the Wichita VAMC and any other VA healthcare facility from which the Veteran has received treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected PTSD.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


